DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-48 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 10, 18 are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “the WUS mode being configured using a first WUS configuration indicating a mapping between a WUS and a paging occasion associated with the WUS based on the indication indicating that the UE is operating in the DRX mode and using a second WUS configuration the eDRX mode that includes a pre-defined look- up table entry indicating a specified number of multiple paging occasions that map to the WUS based on the indication indicating that the UE is operating in the eDRX mode”,  in combination with the rest of claim limitations of amended claims 1, 10, 18.
Independent claims 23, 28, 37, 41, 45 recite the same allowable subject matter as in Claim 1, thus, claims 23, 28, 37, 41, 45 are allowed for the same reasons of claim 1.
Dependent claims are allowed based on the same reasons by virtue of their dependency of independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461